Citation Nr: 0938778	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for a prostate disorder, to 
include enlargement and cancer, as a result of herbicide 
exposure.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
November 1967.  The Veteran was found incompetent for VA 
purposes, that is, to handle disbursement of funds, in March 
2005.  The Appellant was appointed the Veteran's spouse 
payee.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
prostate cancer.  Historically, the Appellant filed a claim 
for prostate cancer in June 2006.  In a November 2006 rating 
decision, the RO denied service connection for prostate 
cancer.  During the appeal period, the Appellant submitted 
additional evidence in support of the claim.  In a March 2007 
rating decision, the denial of service connection for 
prostate cancer was confirmed and continued.  The reasons and 
bases portion of the RO's March 2007 decision reflects that 
the decision also considered the clinical finding of enlarged 
prostate.

In support of her claim, the Appellant has maintained that 
prostate enlargement was sufficient proof of prostate cancer 
and, for that reason, the RO recharacterized the issue on 
appeal in the November 2007 statement of the case (SOC) as 
prostate enlargement, claimed as prostate cancer.  

During the July 2009 Board hearing, mention was made of 
creating separate issues (service connection for prostate 
enlargement and service connection for prostate cancer) in 
order to afford the broadest scope of review; however, upon 
closer review, the Board observes that only one issue was 
certified for appeal.  So instead, the Board has 
recharacterized the one service connection issue on appeal to 
encompass both theories of entitlement.  Both theories of 
entitlement to service connection have been addressed in the 
RO's adjudications; therefore, the Board's decision to 
proceed in adjudicating this claim as one issue does not 
prejudice the Appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

As noted above, the Appellant testified as the spouse payee 
before the Board at a personal hearing (Travel Board hearing) 
in July 2009.  The transcript has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The Appellant has been apprised of what evidence would 
substantiate the claim for benefits, and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran had no in-country service or documented 
visitation in the Republic of Vietnam, or exposure to 
herbicides, including Agent Orange.

3.  The competent evidence of record does not demonstrate any 
currently diagnosed prostate cancer.

4.  An enlarged prostate was not incurred in the Veteran's 
active military service.




CONCLUSION OF LAW

The criteria for service connection for a prostate disorder, 
to include enlargement and cancer, as a result of herbicide 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b) (2009).  The VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this case, in correspondence sent to the Appellant in June 
2006 and August 2007, VA complied with notification 
responsibilities in regards to the claim for service 
connection.  These letters notified the Appellant of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing the claim, and identified her duties in 
obtaining information and evidence to substantiate the 
claim.  Notice pursuant to the Dingess decision was included 
in these letters.  

VA has also made reasonable efforts to assist the Appellant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A.  The information and evidence currently 
associated with the claims file consists of the Veteran's 
service treatment and personnel records, post-service VA and 
private treatment records, reports of VA examination, and the 
transcript from the July 2009 Board hearing.  The Appellant 
has not identified any other evidence that has not been 
obtained.  For the foregoing reasons, the Board finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(b).  

Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Certain diseases, including prostate cancer, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  A Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975 shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f).  

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.  For purposes of applying the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
the service person must have actually been present at some 
point on the landmass or the inland waters of Vietnam during 
the Vietnam conflict.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
prostate cancer, shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. §§ 1113, 1116 and 38 C.F.R.
§§ 3.307(d), 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 
(1996).


Service Connection for Prostate Disorder

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Appellant filed a claim for service connection for a 
prostate disorder, to include prostate enlargement and 
prostate cancer.  She contends that the Veteran has prostate 
cancer, that the prostate enlargement is evidence of the 
cancer, and that the current prostate disorder is due to 
herbicide (Agent Orange) exposure.  She alleges that the 
Veteran was exposed to Agent Orange during his active 
service.  She testified at the Board personal hearing that 
the Veteran worked aboard a ship during his Navy service that 
brought ammunition into Vietnam.  BVA Transcript at 6.   In 
an earlier statement in June 2006 the Appellant indicated 
that the Veteran set foot in Vietnam.  In July 2007, the 
Appellant wrote that the Veteran was awarded the Vietnam 
Service Medal, and contends that this is proof of his Vietnam 
service.  She believes that, because the Veteran either set 
foot or served in the waters offshore Vietnam, he was exposed 
to Agent Orange.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that service 
connection is not warranted for a prostate disorder, to 
include enlargement or cancer, including as a result of 
herbicide exposure.  In this case, despite the Appellant's 
assertions to the contrary, the Veteran was not awarded the 
Vietnam Service Medal, and his service did not involve duty 
or visitation in Vietnam.  In fact, a review of the Veteran's 
service personnel records shows that the Veteran was absent 
without leave (AWOL) from the USS Dahlgren and on April 9, 
1967 he missed the sailing from Subic Bay, Philippines, to 
combat operations in Vietnam.  

Ultimately, the Veteran was AWOL from April 3, 1967 to May 4, 
1967, and was sentenced at a courts-martial for this military 
offense.  The Veteran served two months at hard labor and was 
given a general discharge under honorable conditions for 
enlistment under the fraudulent name of Mario Aquino (note: 
Jose Reyes is the Veteran's given name) and by reason of 
misconduct.  Further, requests for information by the RO 
dated in July 2006 and November 2006 indicate the Veteran was 
not exposed to an herbicide and that he had no service in 
Vietnam.  As such, he is not presumed to have been exposed to 
herbicides in service, including Agent Orange.  38 U.S.C.A. 
§ 1116(f).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727- 29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. 
Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  In 
the instant case, what is more probative than the lack of 
herbicide exposure or service in Vietnam, is the current lack 
of a diagnosis of prostate cancer.  Records from Dr. DTB 
dated in June 2006 indicate that prostate cancer was ruled 
out.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently 
has the disability for which benefits are being claimed.  The 
evidence in this case does not show that the Veteran has, or 
for any period of claim has had, prostate cancer.  38 C.F.R. 
§ 3.303. 

With regard to the aspect of the Appellant's claim dealing 
with prostate enlargement, she has submitted records from Dr. 
ABMR dated in January 2007 that show the Veteran had an 
enlarged prostate causing urinary obstruction.  The Board 
notes a June 1993 VA General Medical examination that also 
noted an enlarged prostate gland; however, there was no 
treatment or diagnoses of such in the interim years between 
1993 and 2007.  A review of the Veteran's service treatment 
evidence shows no complaints, findings, diagnosis, or 
treatment for a prostate disorder in service.  Service 
treatment records further reveal that the Veteran's 
genitourinary system was clinically normal upon service 
separation examination in October 1967.  

Even the Veteran's enlarged prostate was not shown until many 
years after service.  A prolonged period without medical 
complaint can be considered, along with other factors (in 
this case, such as the negative complaints or findings at 
service separation) concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board must consider all the evidence including 
the availability of medical records, the nature and course of 
the disease or disability, the amount of time that elapsed 
since military service, and any other relevant facts in 
considering a claim for service connection.  Cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that an enlarged prostate was the result of military 
service 26 years earlier.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  

As an enlarged prostate was not shown during service or for 
years thereafter, service connection can only be granted if 
there is competent evidence linking the current prostate 
disability to service.  Here, there is no such competent 
evidence of record to relate a prostate disorder to service. 

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the Veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) - an event, injury, 
or disease in service - are not met with regard to the claim 
for an enlarged prostate, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case because there is no in-service injury or 
disease to which a medical opinion could relate a current 
prostate disorder.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Appellant contends that the Veteran has a prostate 
disorder, to include enlargement and cancer, as a result of 
herbicide exposure and/or an incident of active military 
service, her statements do not constitute competent evidence 
of a medical diagnosis or nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The Appellant has not 
shown, nor claimed, that she possesses the medical expertise 
that is required to render a competent opinion as to actual 
diagnoses and/or medical causation.  Id; see also  Grottveitt 
v. Brown, 5 Vet. App. 91, 93 (1993).  



For these reasons, the Board finds that a preponderance of 
the evidence is against the Appellant's claim for service 
connection for a prostate disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a prostate disorder, to include 
enlargement and cancer, as a result of herbicide exposure, is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


